DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-13, 17-24 are pending.
The claim objections except for the one(s) being repeated below have been withdrawn in view of the claim amendment. 
The 35 U.S.C. 112(b) rejection has been withdrawn in view of the claim amendment.

Response to Arguments
Applicant's arguments filed 05/02/22 have been fully considered. 
In response to Applicant’s argument regarding the double patenting rejection (page 9 of Remarks), Examiner acknowledged Applicant’s perspective but since a Terminal Disclaimer has not been filed and approved and the instant claims are still not clearly distinguishable from the claims of the patent, the nonstatutory double patenting rejection has been maintained.
In response to Applicant’s argument regarding 103 rejection (pages 9-11 of Remarks), Examiner acknowledged Applicant’s perspective but this argument is moot in view of the new ground of rejection presented below in view of newly found prior art Mastrangelo.

Claim Objections
Last new claim --22 is objected to because of the following informalities:  
Last new claim 22 should be renumbered as claim 24 and hereinafter has been interpreted as such for examination purpose.
“the code” in line 3 of last new claim 22 should read “the portion of code”.
“such that the encoded identification data is distributed across the more than one comment” in last line of last new claim 22 (hereinafter interpreted as claim 24) should be deleted.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8-13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 11-12 of U.S. Patent No. 10534898 in view of 
Mastrangelo (US 20110314550).
Claims 1-9 and 11-12 of U.S. Patent No. 10534898 include the limitations recited in claims 1-2, 4, 6, 8-13, 17, and 19 of the instant application except for the limitation “wherein the identification data comprises: a first identification data portion that identifies a location containing plural code portions; and a second identification data portion that identifies a particular one of the plural code portions” recited in the independent claims.  Mastrangelo discloses the above missing limitation (e.g. figs. 1-2, ¶17, 19, 22, 24: the watermark includes the URL “htttp://live.example.com/testversion” where “live.examle.com” corresponds to location containing plural code portions and “testversion” corresponds to a particular one of the plural code portions)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mastrangelo into the method and system of the patent claims for the purpose of incorporating address information associated with the source data into the encoding process thereby enabling the source data to be uniquely identified.
Instant application 16678177
Patent No. 10534898
1
1
2, 4, 6, 8-13
1-9
17
11
19
12


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 20140157441) in view of Yamaguchi (US 20040202324) and further in view of Mastrangelo (US 20110314550).

Claim 1, Georgiev discloses A computer-implemented method of watermarking a portion with identification data, (e.g. ¶38, 102, 116) the computer-implemented method comprising:
determining, by a computing device, a number of existing whitespace characters in the portion; (e.g. ¶103: The example source data parser 208 determines a number of white spaces in the text data unit (block 804))
encoding, by the computing device, the identification data using a set of reference whitespace characters; and (e.g. ¶13, 41-43, 102, 105, 107: encoding auxiliary data, also referred to herein as watermark such as an identifier or copyright information, by mapping the auxiliary data to a first set of symbols and/or mapping the position of the auxiliary data to a second set of symbols where the symbols include white space characters)
embedding, by the computing device, the encoded identification data into the portion, wherein the embedding the encoded identification data comprises, based on the determined number of existing whitespace characters, either replacing existing whitespace characters in the portion with the encoded identification data or inserting the encoded identification data into the portion. (e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)
Although Georgiev discloses watermarking a portion (see above), Georgiev does not explicitly disclose but Yamaguchi discloses a portion of code (e.g. ¶73, 76: inserting spaces between character symbols of the first line to fourth line of the source code written in C language and thus embeds a bit sequence of “011011” of the software watermarking).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Yamaguchi into the invention of Georgiev for the purpose of preventing and inhibiting unauthorized use and distribution of a program (Yamaguchi, ¶2).
Although Georgiev discloses encoding auxiliary data, also referred to herein as watermark such as an identifier or copyright information (see above), Georgiev-Yamaguchi does not appear to explicitly disclose but Mastrangelo discloses wherein the identification data comprises: a first identification data portion that identifies a location containing plural code portions; and a second identification data portion that identifies a particular one of the plural code portions. (e.g. figs. 1-2, ¶17, 19, 22, 24: the watermark includes the URL “htttp://live.example.com/testversion” where “live.examle.com” corresponds to location containing plural code portions and “testversion” corresponds to a particular one of the plural code portions)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mastrangelo into the invention of Georgiev-Yamaguchi for the purpose of incorporating address information associated with the source data into the encoding process thereby enabling the source data to be uniquely identified.

Claim 2, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1, wherein the embedding the encoded identification data comprises: determining whether to replace existing whitespace characters with the encoded identification data or insert the encoded identification data into the portion of code based on the determined number of existing whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols and Yamaguchi, e.g. ¶73, 76).  Same motivation as in claim 1 would apply.

Claim 3, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1, wherein, in response to the determined number of existing whitespace characters being more than or equal to a predetermined value, the embedding the encoded identification data comprises: replacing existing whitespace characters with respective whitespace characters in the encoded identification data. (Georgiev, e.g. ¶41-43, 104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 6, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1, further comprising: determining whether to encode the identification data using a first set of reference whitespace characters or a second set of reference whitespace characters based on the determined number of existing whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 7, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 6, wherein, in response to the determined number of existing whitespace characters being more than or equal to a predetermined threshold, the encoding the identification data comprises: encoding the identification data using the first set of reference whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 8, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 6, wherein, in response to the determined number of existing whitespace characters being less than a predetermined threshold, the encoding the identification data comprises: encoding the identification data using the second set of reference whitespace characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 11, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1, wherein the encoding the identification data comprises: encoding the first identification data portion using first and second reference whitespace characters; encoding the second identification data portion using the first and second reference whitespace characters; forming the encoded identification data by joining the encoded first identification portion to the encoded second identification portion. (Georgiev, e.g. ¶104-107: encoding auxiliary data, also referred to herein as watermark such as an identifier or copyright information, by mapping the auxiliary data to a first set of symbols and/or mapping the position of the auxiliary data to a second set of symbols where the symbols include white space characters, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 12, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 11, further comprising separating the encoded first identification portion and the encoded second identification portion in the encoded identification data with at least one third reference whitespace character. (Georgiev, e.g. ¶104-107: encoding auxiliary data, also referred to herein as watermark such as an identifier or copyright information, by mapping the auxiliary data to a first set of symbols and/or mapping the position of the auxiliary data to a second set of symbols where the symbols include white space characters, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)

Claim 13, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1, (see above) and Yamaguchi discloses determining a length of the portion of code; and determining whether to perform watermarking of the portion of code based on the determined length of the portion of code (e.g. ¶76: inserting spaces between character symbols of from the first line to fourth line of the source code written in C language and thus embedding a bit sequence of “011011” of the software watermarking).  Same motivation as in claim 1 would apply.

Claim 17, this claim is rejected for similar reasons as in claim 1.

Claim 18, this claim is rejected for similar reasons as in claim 3.

Claim 19, this claim is rejected for similar reasons as in claim 6.

Claim 20, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 6, wherein: the first set of reference whitespace characters are from a first set of characters; and the second set of reference whitespace characters are from a second set of characters different than the first set of characters. (Georgiev, e.g. ¶104, 106-107: based on the number of white spaces being greater than or less than the threshold, replacing some or all of the white spaces in the data unit with characters and/or combinations of characters representative of the first set of symbols and/or replacing a first set of white spaces in the data unit with the first set of symbols and replacing a second set of white spaces in the data unit with the second set of symbols)


Claim 21, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 6, wherein: the first set of reference whitespace characters comprises printable whitespace characters; and the second set of reference whitespace characters comprises non-printable whitespace characters. (Georgiev, e.g. ¶20, 41-46: the first set of symbols and the second set of symbols include white space characters represented by encoding such as ASCII and Unicode characters)

Claim 22, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1, wherein: the location comprises one of a website, registry, and database containing the plural code portions; and the second identification data portion identifies a path, entry, or record number that identifies the particular one of the plural code portions. (Mastrangelo, e.g. figs. 1-2, ¶17, 19, 22, 24: the watermark includes the URL “htttp://live.example.com/testversion” where “live.examle.com” corresponds to location containing plural code portions and “testversion” corresponds to a particular one of the plural code portions).  Same motivation as in claim 1 would apply.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 20140157441) in view of Yamaguchi (US 20040202324) in view of Mastrangelo (US 20110314550) and further in view of Pullen (US 20070047758).

Claim 4, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1 (see above) and does not explicitly disclose but Pullen discloses identifying a comment in the portion of code (e.g. ¶37, 40, 43: banner comment character runs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Pullen into the invention of Georgiev-Yamaguchi-Mastrangelo for the purpose of generating and/or detecting a subtle watermark in a programming code (Pullen, ¶40, 43).

Claim 5, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1 (see above) and does not explicitly disclose but Pullen discloses creating a comment in the portion of code. (e.g. ¶39-40: comment inserted at preset intervals within a programming code and/or banner comment character runs in the programming code)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Pullen into the invention of Georgiev-Yamaguchi-Mastrangelo for the purpose of applying unsubtle and/or subtle watermarking to the programming code (Pullen, ¶38).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 20140157441) in view of Yamaguchi (US 20040202324) in view of Mastrangelo (US 20110314550) and further in view of Ahern (WO 0154396).

Claim 9, Georgiev-Yamaguchi-Mastrangelo combination discloses The computer-implemented method of claim 1, wherein the encoding the identification data comprises encoding the identification data (see above) and does not explicitly disclose but Ahem discloses using no more than three different whitespace characters. (e.g. page 5, ll. 14-19: encoding the digital watermark using two different whitespace characters: a “space” character (Sp) and a “carriage return” character (CR))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahern into the invention of Georgiev-Yamaguchi-Mastrangelo for the purpose of utilizing two white space characters for encoding the digital watermark thereby minimizing processing resources and increasing flexibility of the system.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Renumbered claim 24 (last new claim 22) would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the claim objections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20080049971 discloses watermark encoders can be integrated into web servers to embed watermarks in media content transferred to, from or through the server…the server may embed information about the recipient/sender of the file into the media signal in the file (e.g., image, audio or video file)…The advertising information and links can be referenced by embedding a watermark that includes an address of the information, or that includes an index to a database entry that stores the information and/or links to other information, web sites, etc. The user's computer receiving the file downloaded from the server then renders the file and other related advertising information (e.g., provided in HTML, XML or some other conventional data format) from the server or some other server linked to the file via a watermark in the file.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436